ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5-11, 14, 17-22, and 25-27 are presented for examination.

Examiner’s Statement for Reasons for Allowance
Claims 1, 5-11, 14, 17-22, and 25-27 are allowed. The following is an examiner’s statement for reasons for allowance: 
The 103 rejection is withdrawn. The claim amendments overcome the 103 rejection. The arguments are persuasive and the claim amendments, in combination with the previously recited limitations, including authenticat[ing] the medication package in accordance with the anti-counterfeiting data, encrypt[ing] via the encryption/decryption module using the public key, the prescription data and the patient data, writ[ing] the encrypted prescription data and the encrypted patient data to the NFC tag via the NFC transceiver, determin[ing] that the medication package is counterfeit in accordance with the anti-counterfeiting data via the public key, and generat[ing] an alert on a display of the pharmacy computer indicating a presence of the counterfeit medication package overcome the art of Fisher (US 2018/0130548 A1) in view of Bender (US 2017/0293738 A1) and further in view of Vigneron (US 2009/0045963 A1). The new prior art of Chow (US 2014/0229387 A1) was found to teach authenticating a package in accordance with anti-counterfeiting data, however did not teach the limitation relating to the writing the encrypted prescription data and the encrypted patient data to the NFC tag via the NFC transceiver. Further, it would not have been obvious to combine Chow with the other prior art documents. 
Any comments considered necessary by applicant must be submitted no later than the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626